ORDER

PER CURIAM:
AND NOW, this 11th day of May, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board *3of the Supreme Court of Pennsylvania and Dissenting Opinion dated February 22, 2005, it is hereby
ORDERED that PAULA M. LAPPE be and she is SUSPENDED from the Bar of this Commonwealth for a period of two years, and she shall comply with all the provisions of Rule 217,Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.